41 A.3d 1288 (2012)
Martin LIPSKY and Daniel Lipsky and Elie Lipsky, Respondents
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Petitioner.
No. 576 EAL 2011
Supreme Court of Pennsylvania.
April 24, 2012.

ORDER
PER CURIAM.
AND NOW, this 24th day of April, 2012, the Petition for Allowance of Appeal is hereby GRANTED. The issues, as phrased by petitioner, are:
a. Whether a claim for emotional distress without physical injury is covered by a liability insurance policy which provides coverage for "bodily injury" defined as "bodily injury to a person and sickness, disease or death which results from it."
b. Assuming, arguendo, that such claims do constitute bodily injury, whether plaintiffs' claims for emotional distress are subject to the "each accident" liability limits of the State Farm insurance policy, rather than the "each person" liability limits, despite the fact that plaintiffs' emotional distress resulted from the bodily injury suffered by Benjamin Lipsky, and the policy includes within its "each person" limits "all injury and damages to others resulting from this bodily injury."